Case: 20-40033     Document: 00515687817         Page: 1     Date Filed: 12/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   December 29, 2020
                                  No. 20-40033
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francisco Gilberto Mayo-Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-1505-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Francisco Gilberto Mayo-Garcia appeals the
   within-Guidelines sentence imposed pursuant to his conviction for illegal
   reentry. He contends that the district court erroneously imposed of a term
   of supervised release and that the sentence was substantively unreasonable,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40033      Document: 00515687817          Page: 2    Date Filed: 12/29/2020




                                    No. 20-40033


   insofar as it failed to account for his cultural assimilation. Because no
   objections were lodged on these bases in the district court and no claim was
   made for a shorter sentence, our review is for plain error only. United States
   v. Ronquillo, 508 F.3d 744, 748 (5th Cir. 2000); cf. Holguin-Hernandez v.
   United States, 140 S. Ct. 762, 766-67 (2020) (holding that a defendant
   preserved review of an appellate claim of an unreasonable sentence by
   asserting a claim for a shorter sentence in the district court). To establish
   plain error, Mayo-Garcia must show a forfeited error that is clear or obvious
   and that affects his substantial rights. Puckett v. United States, 556 U.S. 129,
   135 (2009). If he makes that showing, we have the discretion to correct the
   error, but only if it seriously affects the fairness, integrity, or public
   reputation of judicial proceedings. Id.
          “The [district] court ordinarily should not impose a term of
   supervised release in a case in which supervised release is not required by
   statute and the defendant is a deportable alien who likely will be deported
   after imprisonment.”       U.S.S.G. § 5D1.1(c) (2018); United States v.
   Dominguez-Alvarado, 695 F.3d 324, 328 (5th Cir. 2012). Nevertheless, the
   imposition of a supervised-release term should be considered when to do so
   would provide an added measure of deterrence and protection. § 5D1.1,
   comment. (n.5)). The district court imposed a term of supervised release
   here because Mayo-Garcia, who has been deported to Mexico five times, had
   returned to the United States so soon after his most recent deportation.
   Under these circumstances, supervised release provides an added measure
   of deterrence and protection, and it cannot be said that the district court
   plainly erred in this regard. See Dominguez-Alvarado, 695 F.3d at 330.
          Challenging the substantive reasonableness of the sentence, Mayo-
   Garcia contends that the district court failed to consider his cultural
   assimilation as a mitigating factor. Discretionary sentences are reviewed for
   reasonableness in light of the 18 U.S.C. § 3553(a) factors, and those imposed



                                          2
Case: 20-40033      Document: 00515687817           Page: 3    Date Filed: 12/29/2020




                                     No. 20-40033


   within a properly calculated guidelines range are entitled to a rebuttable
   presumption of reasonableness. United States v. Mondragon-Santiago, 564
   F.3d 357, 360 (5th Cir. 2009); see Rita v. United States, 551 U.S. 338, 347
   (2007).
          Cultural assimilation may be considered as a mitigating factor at
   sentencing, but the district court is not required to accord it determinative
   weight. United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008).
   Here, the district court recognized that Mayo-Garcia had been raised in the
   United States but nevertheless found that he repeatedly returned illegally,
   not because he could not make a life for himself in Mexico but because he
   flouted the law. In imposing sentence, the court considered the § 3553(a)
   factors, paying particular attention to the need to provide for the safety of the
   community, to deter future criminal conduct, and to promote respect for the
   law. See § 3553(a)(2)(A), (B), (C). Mayo-Garcia has not rebutted the
   presumption of reasonableness afforded to his within-Guidelines sentence.
   See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). The instant
   appeal is therefore AFFIRMED IN PART.
          Finally, Mayo-Garcia challenges the district court’s revocation of the
   term of supervised release imposed pursuant to his 2014 conviction of
   conspiracy to possess with intent to distribute 100 kilograms or more of
   marijuana. However, he filed no notice of appeal from the revocation
   judgment. “An appeal permitted by law as of right from a district court to a
   court of appeals may be taken only by filing a notice of appeal with the district
   court within the time allowed by Rule 4.” Fed. R. App. P. 3(a)(1). A notice
   of appeal is a mandatory precondition to the exercise of this court’s appellate
   jurisdiction. See id. In the absence of a notice of appeal, we lack jurisdiction
   to review the revocation of supervised release and the revocation sentence.
   The appeal of those issues is therefore DISMISSED IN PART.




                                          3